Citation Nr: 1741851	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-29 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1960 to August 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2016, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities of hearing loss and tinnitus do not prevent him from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.655, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

Here, the Veteran is service-connected for bilateral hearing loss and tinnitus.  His hearing loss is rated at 60 percent effective May 21, 2012.  His hearing loss and tinnitus arise from a common etiology and affect a single body system.  Thus, he meets the schedular rating criteria for TDIU as of May 21, 2012.  See 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor that takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2017); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In his application for TDIU the Veteran reported he previously worked in cable installation, stopping in August 2007, and has also worked part-time driving cars for a car rental company since 2001.

In October 2012 and January 2017 a VA audiologist examined the Veteran's hearing loss and tinnitus.  After both examinations, the audiologist opined that the veteran's current employment, social, and daily activity functioning should not be adversely affected by the disabilities evaluated.  The examiner explained that with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, the Veteran's hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  

At his January 2017 audiological examination, the Veteran reported he hears noise louder than he hears someone speaking and will sometimes not hear something drop.  He reported he constantly has a pinging or popping sound in both ears.

In January 2017 the Veteran underwent a social and industrial survey at the VA.  The surveyor noted that the Veteran reported he reads lips to communicate effectively.  The Veteran stated that in social settings he has difficulty communicating because he does not hear all of a conversation, missing 60 to 70 percent of it.  He reported he is also unable to hear soft whispers, which has affected his intimate relationships.  He reported he compensates in a classroom setting by sitting in the front of the room so he can read the instructors lips.  He uses closed captioning on the television.  He reported finding that hearing aids increase background noises such as the wind and that even in a room he hears background noises louder than human conversation.  Occupationally, the Veteran reported he likes to work alone to avoid conflicts associated with hearing.  For example, he stated that when working alone he is able to turn up a radio extra loud so he can hear it without disturbing others.  He reported he avoids talking on the phone because of difficulty hearing, preferring to talk in person so he can read lips.  He reported he has had difficulty understanding what people were saying in a work environment.  However, he reported maintaining stable employment since his discharge from service.  He stated, however, that he was always the last to be hired and first to be fired due to his hearing impairment and related limitations. The Veteran reported having a college degree and working as a cable and satellite installer/manager.  He indicated he did well in the field and had retired.

A VA doctor reviewed the Veteran's audiological examinations and social and industrial survey and interviewed the Veteran in January 2017.  At the examination the Veteran stated that his hearing loss keeps him from doing cable installation.  He reported that he does not tolerate hearing aids due to background noise.  The examiner opined that it is plausible that the Veteran's service-connected disabilities do impair his cable installation duties but that he is not incapable of maintaining substantially gainful employment.

The Board has considered the Veteran's functional impairment caused by his service-connected hearing loss and tinnitus, but finds that the conditions do not cause unemployability.  The Board notes that the assessments of the VA examiners were considered, but that the Board has the ultimate responsibility for a TDIU determination.  See 38 CFR § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The evidence reflects that the Veteran's hearing loss and tinnitus do affect his ability to hear others and follow a conversation, particularly considering his difficulty using hearing aids.  However, the evidence does not support that that difficulty would preclude him from gainful employment.  Notably, the Veteran has maintained employment during the pendency of his claim.  While the Veteran's income report suggests that the part-time employment is marginal, he has not contended, and the evidence does not show, that the part-time nature of the position is related to his service-connected disabilities.  He has generally alluded to difficulty hearing others talk as causing difficulty with his job as a cable installer, and generally referenced work as a driver, without specifically describing how his service-connected disabilities would prevent him from continuing to perform those jobs.  Rather, the Veteran's own report is that he successfully worked as a cable installer for many years despite his hearing difficulties.

The Board acknowledges that the Veteran's service-connected hearing loss and tinnitus no doubt cause him difficulties, and notes that he has a combined 60 percent schedular rating for those disabilities, a rating which is designed to represent the average impairment in earning capacity as a result of the disabilities.  However, considering the Veteran's functional limitations as a result of his service-connected disabilities and his work experience, the Board finds that a preponderance of the evidence is against finding that the Veteran is unemployable as a result of his service-connected hearing loss and tinnitus.


ORDER

Entitlement to TDIU is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


